Citation Nr: 0030405	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  92-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for compound myopic 
astigmatism of the right eye.

2.  Entitlement to service connection for hypoplasia of the 
optic nerve of the right eye.

3.  Entitlement to service connection for 
hypercholesterolemia.  

4.  Entitlement to service connection for herpes 
progenitalis.

5.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1960 until August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1990, from 
the Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
prostatitis and assigned a zero percent evaluation; and 
denied service connection for compound myopic astigmatism of 
the right eye, hypoplasia of the optic nerve of the right 
eye, herpes progenitalis, hypercholesterolemia, deviated 
nasal septum, retrosternal discomfort, left varicocele, 
epididymitis and warts, condyloma of penis.  
In a rating decision in October 1991, the RO denied 
entitlement to service connection for hiatal hernia and 
gastrointestinal condition.

The Board remanded this case in August 1993 and in April 
1997.  While in remand status, in a rating decision in May 
2000, the RO granted service connection for deviated nasal 
septum, hiatal hernia with esophageal reflux and retrosternal 
discomfort, left varicocele with epididymitis, and warts, 
condyloma of penis.  This is considered a full grant of 
benefits on the claim of entitlement to service connection 
for these disabilities.  Accordingly, these issues are no 
longer on appeal.  

Although the RO increased the evaluation for prostatitis to 
10 percent disabling effective from September 1, 1989, in a 
rating decision in May 2000, the claim remains in appellate 
status.  In a claim for an original or increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation and, thus, 
such a claim remains in controversy where less than maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).

In the March 20, 1990 rating decision, the RO denied service 
connection for low back pain.  The veteran disagreed and 
initiated an appeal.  In a rating decision in October 1991, 
the RO granted service connection for degenerative changes of 
lumbosacral spine with some limitation of motion and assigned 
a 10 percent disability evaluation effective from September 
1, 1989.  In its remand in April 1997, the Board noted that 
the granting of service connection and the assignment of a 10 
percent disability evaluation followed a substantive appeal 
filed by the veteran on the RO's earlier denial of service 
connection.  The Board determined that the issue of an 
evaluation in excess of 10 percent for degenerative changes 
of the lumbosacral spine with some limitation of motion was 
in appellate status.  Under Holland v. Brown, 9 Vet. App. 
324, 329 (1996) an appeal of a service connection claim 
included all benefits potentially available that stemmed from 
the essential elements of the claim.   

The holding in Holland, however, was subsequently overruled 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Grantham v. Brown, 114 F.3d 1156 (1997) 
and reversed and remanded CAVC's decision in Holland.   The 
result of the Federal Circuit's holding is that, for the 
purposes of initiating appellate review, a notice of 
disagreement applies only to the issue currently being 
adjudicated, such as service connection.  The original notice 
of disagreement which initiated the appeal of the service 
connection issue necessarily cannot apply to the subsequent 
issues of compensation and effective date.  Therefore, in 
order to initiate an appeal with respect to the rating 
assigned to the veteran's degenerative changes of lumbosacral 
spine with some limitation of motion in the present case, the 
veteran must initiate an appeal by filing a notice of 
disagreement with respect to the rating issue.  

In May 2000, the RO increased the evaluation for degenerative 
changes of the lumbosacral spine with limitation of motion to 
20 percent effective from March 31, 1998.  As the Board does 
not have jurisdiction, the issue of entitlement to an 
evaluation greater than 20 percent for degenerative changes 
of the lumbosacral spine with limitation of motion is not 
before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and the veteran has been afforded VA 
examinations in regard to all of the conditions at issue.

2.  Compound myopic astigmatism is a refractive error of 
vision.

3.  Hypoplasia of the optic nerve is a congenital defect.

4.  VA disability compensation benefits may not be paid for 
refractive errors of vision, congenital defects of vision, or 
for impaired vision secondary to such conditions.

5.  Elevated cholesterol, hypercholesterolemia, is a 
laboratory finding and of itself is not a disability for VA 
compensation purposes.

6.  The record contains no competent evidence that the 
veteran has cardiovascular disease or any other current 
disability related to hypercholesterolemia.

7.  In service, the veteran had a diagnosis of herpes 
progenitalis in 1970 and a diagnosis of probable herpes 
progenitalis in 1975.  There is no competent evidence that 
the veteran has had herpes progenitalis after service or that 
the veteran currently has herpes progenitalis.  

8.  Under the criteria of Diagnostic Code 7527 in effect 
prior to February 17, 1994, service-connected prostatitis is 
manifested by symptoms which do not more nearly approximate a 
moderately severe functional disturbance of the bladder. 

9.  Under the criteria of Diagnostic Code 7527 in effect from 
February 17, 1994, service-connected prostatitis is 
manifested by symptoms of urinary frequency that more nearly 
approximate awakening to void three or four times a night 
since April 1998. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
compound myopic astigmatism and for hypoplasia of the optic 
nerve of the right eye is legally insufficient.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. 
§ 3.303(c), Part 4, § 4.9 (1999); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

2.  A disability manifested by hypercholesterolemia was not 
incurred in or aggravated by service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); 

3.  The veteran does not have herpes progenitalis that s 
incurred in or aggravated by service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 

4.  The criteria for an initial rating greater than 10 
percent for prostatitis have not been met for the period from 
September 1, 1989, to April 1, 1998.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§4.1, 4.2, 4.3, 
4.7, 4.115a, Diagnostic Codes 7527-7512 (1993) and §§ 4.115a, 
4.115b, Diagnostic Code 7527 (1999).

5.  The criteria for an initial rating of 20 percent rating, 
but no higher, for prostatitis, have been met for the period 
from April 1, 1998.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A); 38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 4.115a, Diagnostic 
Codes 7527-7512 (1993) and §§ 4.115a, 4.115b, Diagnostic Code 
7527 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Legal criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection also may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Although a lay person is competent to testify as to 
experiences and observable symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

A.  Compound myopic astigmatism of the right eye and 
hypoplasia of the optic nerve of the right eye

Background

Service medical records show that the veteran was seen 
several times during service for routine eye examinations and 
eyewear prescriptions.  In April 1987 he was found to have 
difficulty counting fingers during a neurological 
examination.  A defect was noted in the superior pole field 
of the right eye.  In January 1988, the veteran was found to 
have optic nerve hypoplasia.  His visual acuity at the time 
of separation was 20/30 and 20/25 with glasses.

At a VA Compensation and Pension (C&P) visual examination in 
November 1989, corrected visual acuity was 20/25 in the right 
eye and 20/20 in the left eye.  The veteran was diagnosed 
with hypoplasia of the optic nerve, bilaterally, worse in the 
right eye, associated with loss of peripheral vision on the 
right in the upper temporal quadrant.  He was also diagnosed 
with compound myopic astigmatism of the right eye and mixed 
astigmatism of the left eye.  The examiner noted that a 
review of the records revealed that in service the veteran 
had bilateral optic nerve hypoplasia with loss of temporal 
field on the right.  

The RO denied service connection on the basis that bilateral 
hypoplasia of the optic nerve with loss of peripheral vision 
in right eye is a congenital or developmental condition.  
Service connection was also denied for compound myopic 
astigmatism in right eye and mixed astigmatism in left eye on 
the basis that these were congenital or developmental 
conditions.  The veteran disagreed with the denial of service 
connection for hypoplasia of the optic nerve of the right eye 
and for compound myopic astigmatism in the right eye.

In October 1991, the veteran claimed that hypoplasia of the 
optic nerve of the right eye was treated in January 1988 
while he was in service and that he continued to have a blind 
spot and diminished vision.  The veteran also claimed that he 
had been treated several times in service for compound myopic 
astigmatism in the right eye and that he continued to have 
the condition.  In February 1992, the veteran claimed that he 
still had compound myopic astigmatism of the right eye and 
that he continued to have blind spots due to hypoplasia of 
the optic nerve in the right eye.  

The veteran was afforded a C&P eye examination in April 1998.  
The examiner indicated that the claims file, including the 
medical records, was reviewed.  The examiner noted that 
records reflected that the veteran was examined for glasses 
several times.  The examiner further noted that while the 
veteran was being treated for seizures, he was found to have 
optic nerve hypoplasia with an associated field defect.  The 
report shows corrected visual acuity of 20/20 bilaterally.  
After a thorough examination, the diagnosis was optic nerve 
hypoplasia bilaterally.  The right eye was noted to be more 
hypoplastic than the left and had an associated superior 
temporal visual field scotoma.  The veteran was also 
diagnosed with refractive error bilaterally.  The refractive 
errors included compound myopic astigmatism of the right eye, 
mixed astigmatism of the left eye, as well as antimetropia 
and presbyopia.  

The examiner wrote as follows:

The veteran's compound myopic astigmatism is a 
refractive error, not an acquired defect.  
There is no evidence that the refractive error 
was aggravated during service, as the 
[veteran's] visual acuity remains 20/20 to this 
day and there has been no significant change in 
his refraction.  Antimetropia refers to the 
fact that there is a difference in the 
refractive error between the 2 eyes.  Mixed 
astigmatism refers to a refractive error in 
which one meridian is minus power and the 
opposite is plus power, as found in the 
[veteran's] left eye.  Optic nerve hypoplasia 
is a congenital defect, not an acquired 
disorder.  The condition would have preexisted 
his service.  It was not noted until many years 
later because the veteran never had a dilated 
fundus examination allowing a good stereopic 
view of his nerve prior to or during his 
service.  It is not likely that his condition 
worsened during his service, although one 
cannot know if the visual field defect was 
present before or progressed during his 
service, as it was not measured in any of the 
examinations prior to his neuro referral.  The 
[veteran] was likely unaware of this defect 
until noted in that neuro examination.  
Therefore, any increase in the severity beyond 
the natural progression of the disorder cannot 
be commented upon with any certainty although, 
in my opinion, it is unlikely.  

The rational for the above opinions is given 
after reviewing literature regarding the nature 
of this condition.  One statement of interest 
is found in the Wills Eye Manual, 2nd edition, 
page 207, as follows:  'If unilateral, optic 
nerve hypoplasia may go unnoticed until later 
in life.'  A review article on optic nerve 
hypoplasia in Survey of Ophthalmology, 1987, 
starts by stating, 'Optic nerve hypoplasia is a 
nonprogressive, congenital anomaly....'

Analysis

The veteran seeks service connection for compound myopic 
astigmatism of the right eye and hypoplasia of the optic 
nerve of the right eye.  He claims that these conditions were 
shown in service and he has had these conditions since 
service.

The evidence in this case shows that on VA ophthalmologic 
examination in April 1998, the diagnoses included compound 
myopic astigmatism of the right eye which the VA examiner 
specified was a refractive error.  The VA ophthalmologist 
also wrote that there was no evidence that the refractive 
error was aggravated during service. 

Accordingly, service connection cannot be granted for the 
veteran's diagnosed compound myopic astigmatism in the right 
eye because astigmatism is a refractive error of vision.  
Under governing law and regulations, service connection may 
not be granted for refractive error of the eye because it is 
not considered a disease or injury under the law for which VA 
compensation may be allowed.  38 C.F.R. § 3.303(c) (1999).  

The VA ophthalmologist also wrote that optic nerve hypoplasia 
is a congenital defect and not an acquired disorder.  It was 
noted that the condition would have preexisted service and it 
was not likely that his condition worsened during his 
service.  The examiner, while noting that any increase in 
severity beyond the natural progression of the disorder could 
not be commented upon with any certainty, provided his 
opinion was that it was unlikely that there was an increase 
in severity beyond the natural progression of the disorder.  

In view of the above, the Board concludes that the medical 
evidence clearly and unmistakably establishes that the 
veteran's optic nerve hypoplasia is congenital in nature and 
that it preexisted service even though it was not detected on 
the service entrance examination.  A competent medical 
professional has characterized the condition as congenital.  
In addition, the VA ophthalmologist also provided an opinion 
as to whether the congenital condition underwent a permanent 
increase in severity during service and, if so, whether any 
such increase was beyond the natural progress.  Accordingly, 
service connection cannot be granted for the veteran's 
diagnosed congenital hypoplasia of the optic nerve of the 
right eye.  See 38 C.F.R. § 3.303(c) (1999).  

As refractive errors and congenital defects are diseases or 
injuries within the meaning of legislation providing 
compensation benefits, the law is dispositive.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  In 
view of the language of the above-cited regulation, the Board 
finds that the veteran's claim of entitlement to service 
connection for compound myopic astigmatism in the right eye 
and for congenital hypoplasia of the optic nerve of the right 
eye is legally insufficient and must be denied.  See Sabonis, 
id.

B.  Hypercholesterolemia.

Service medical records show that at the veteran's retirement 
examination, there was a laboratory finding of high 
cholesterol.  At the VA C&P examination in November 1989, 
laboratory results show elevated cholesterol, and 
hypercholesterolemia was diagnosed.  The RO denied service 
connection on the basis that a laboratory finding of 
hypercholesterolemia is not a ratable entity.

The report of the VA C&P examination in February 1994 also 
shows that the veteran had elevated cholesterol readings.  

The Board noted in an April 1997 remand that, as elevated 
cholesterol readings were shown in service and after service, 
the veteran was to be afforded the opportunity to present 
evidence of a disease or disability related to the elevated 
cholesterol noted in service.  By letter dated in June 1997, 
the RO requested that the veteran provide such medical 
evidence.  To date, such evidence has not been received.  

When examined by VA in March 1998, the veteran reported that 
he had elevated cholesterol but did not take any medication 
for it.  However, physical examination showed no cardiac 
abnormalities and a chest X-ray revealed that the heart was 
unremarkable in size and configuration.  There were no 
relevant diagnoses.  

Analysis

The medical records reveal that the veteran did have high 
cholesterol during and after service; however, this is not a 
disability for which service connection may be granted.  
Hypercholesterolemia is defined as "excess cholesterol in the 
blood."  Dorland's Illustrated Medical Dictionary 791 (27th 
ed. 1988).  It is a laboratory finding and although it is 
commonly known that elevated cholesterol can play a role in 
the development of cardiovascular disease, the competent 
evidence does not show any cardiovascular or other disease 
related to the elevated cholesterol.  Therefore, the Board 
finds that a high level of cholesterol, even when shown on a 
continuous basis, is neither a disease nor an injury such 
that it can be considered a disability.  Lacking any medical 
evidence that the veteran has a current disability associated 
with hypercholesterolemia, it must be concluded that there is 
no competent and probative evidence supporting the claim.  
For this reason, the claim must be denied.  

C.  Herpes progenitalis

Service medical records show that in December 1970 the 
veteran had lesions on his penis and was diagnosed with 
herpes progenitalis.  In January 1975, the veteran was seen 
for follow-up on unhealed sores.  The assessment was probable 
recurrent herpes progenitalis.  The service retirement 
examination in July 1989 was negative for findings of herpes 
progenitalis.

According to the history provided at the VA medical 
examination in November 1989, herpes progenitalis was 
diagnosed in December 1970.  It was noted that the veteran 
had had periodic outbreaks of this condition until his last 
attack which was three years earlier.  The clinical findings 
were negative for herpes progenitalis.  The pertinent 
diagnosis was herpes progenitalis (by history) and that it 
was not found at the examination.

In a statement received in January 1991, the veteran wrote 
that herpes progenitalis continued to be a constant problem 
with itching around the groin area and genitals.  He also 
complained of itching in the same area for epididymitis and 
for warts condyloma.  (Service connection has been granted 
for epididymitis and for warts, condyloma of the penis.)  The 
veteran was afforded a C&P medical examination in September 
1991, at which time he reported treatment for episodes of 
prostatitis, treatment for episodes of epididymitis, and for 
lesions on the shaft of the penis diagnosed as condylomata 
which were cauterized.  No medical history was provided for 
herpes progenitalis.  The clinical findings were negative for 
herpes progenitalis and no diagnosis of herpes progenitalis 
was made.  

The veteran was examined by VA in February 1994 to determine 
the extent of several disabilities to include prostate 
disabilities.  Clinical findings were negative for herpes 
progenitalis, and there was no diagnosis of herpes 
progenitalis.  A VA medical examination in August 1995, which 
included the abdomen and genitalia, had no clinical findings 
of herpes progenitalis.  A genitourinary examination 
performed in April 1998 also resulted in no findings of 
herpes progenitalis.  

The veteran was afforded a VA medical examination in December 
1999.  The examiner found that the veteran did not have 
herpes, did not have any residual of this condition, and did 
not have any problems resulting from the herpes he had in 
service.  

Analysis

Although the service medical records show a diagnosis of 
herpes progenitalis in service in 1970 and a diagnosis of 
probable herpes progenitalis in 1975, the record does not 
contain any competent medical evidence of herpes progenitalis 
since 1975.  While noting that herpes progenitalis is a 
disorder that might lay dormant, repeated medical 
examinations since active service have been negative for 
findings of herpes progenitalis.  There simply is no 
competent medical evidence that the veteran has had herpes 
progenitalis or for approximately 25 years.

The veteran has complained of symptomatology after service 
that he has attributed to herpes progenitalis, namely 
itching; however, he has also claimed this symptom is related 
to other disorders in the same area such as warts, condyloma 
acuminata, and epididymitis, for which service connection has 
been granted.  Although herpes was observed in service and 
the veteran claims continuity of symptomatology thereafter, 
repeated examinations have not shown herpes and there has 
been no other competent evidence of herpes for many years.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).  

In addition, although the veteran stated that he had 
outbreaks of herpes progenitalis intermittently since 
service, as a lay person he is not competent to make a 
medical diagnosis.  Thus, while he may believe he has had 
post-service symptoms of herpes, the record does not reflect 
that he possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
etiology competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (A lay person is not qualified to make medical 
diagnoses).

The veteran has not identified any medical evidence that has 
not been submitted or obtained that would support his claim 
and, as noted, her has been afforded multiple examinations by 
the VA, most recently in late 1999.  Thus, it must be 
concluded that the preponderance of the evidence is against 
the claim.

II.  Prostatitis

Factual background

The RO granted service connection for prostatitis in a March 
1990 rating decision and assigned a zero percent evaluation 
effective from September 1, 1989.  The veteran disagreed with 
the original evaluation assigned.  During the pending appeal 
period, in a May 2000 rating decision, the RO assigned a 10 
percent disability evaluation effective from September 1, 
1989.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in November 1989.  The examiner noted that the 
veteran brought a copy of his service medical record.  The 
examiner commented that the veteran was diagnosed with 
prostatitis had been diagnosed on numerous occasions and 
treated with antibiotic therapy on several occasions.  The 
examiner also noted that cystoscopy performed in July 1989 
was normal and an intravenous pyelogram (IVP), done about the 
same time, was normal.  The examination revealed a normal 
prostate.  The examiner diagnosed prostatitis, by history, 
and noted that prostatitis was not found at the examination.  

A VA C&P examination in September 1991 revealed moderate 
enlargement of the right lobe of the prostate with tenderness 
on palpation.  The diagnosis was chronic prostatitis.  

In a February 1992 statement, the veteran contends that his 
symptoms consist of slightly enlarged prostate, occasional 
discharge, frequent and difficult urination, and sexual 
performance problems.  

A VA C&P examination was provided the veteran in February 
1994.  At the examination, the veteran related that in 1974 
he had difficulty passing urine, with dribbling, and he was 
diagnosed with prostatitis.  He recalled having pain in the 
inguinal areas which radiated to the testicle and to an area 
between his legs.  The antibiotic treatment he received 
resolved the pain.  The veteran reported that flare-ups 
occurred approximately once a year and were successfully 
treated with antibiotics.  The veteran reported having 
nocturia two times at night and daytime voiding of four 
times.  He further reported that no hematuria or dysuria was 
present.  The examination of the prostate revealed a boggy 
prostate, Grade I, and enlarged prostate, Grade I.  No 
nodules were palpated.  The examiner noted that the veteran 
had recurrent prostatitis, Grade I, which was treated with 
antibiotics once a year.  The diagnosis was Grade I chronic 
prostatitis.  

The veteran was afforded a VA C&P examination in April 1998.  
He reported having nocturia two to three times, some decrease 
in size and force of the urinary stream, and other symptoms 
not specified.  Clinical findings were that the prostate was 
1+ enlarged on a scale of 4 and felt definitely benign.  No 
nodules were palpable and the prostate was nontender.  The 
diagnosis was bladder neck obstruction due to benign 
prostatic hypertropy.

The veteran was afforded a VA C&P examination in December 
1999.  He reported having recurrent bladder infections 
accompanying the prostate infection and being treated 
approximately twice a year with antibiotics for these 
infections.  He denied having urethral discharge.  The 
veteran related that he did have dribbling which occurred on 
a daily basis and was progressive.  He did not wear a pad but 
did wear thick underwear which occasionally had to be changed 
due to the additional dribbling.  He mentioned that for about 
six years he had had difficulty with passing urine and this 
problem appeared to be progressive.  Nocturia reportedly 
occurred three to four times a night.  During the daytime, he 
had frequency and severe urgency of urination.   

In answer to the specific questions posed in the remand, the 
examiner wrote that the veteran had dribbling on a daily 
basis.  He did not wear a pad but did wear thick underwear 
which he changed several times a week because of the 
additional dribbling.  In addition, the veteran had recurrent 
bladder infections associated with recurrent prostatitis 
which recurred about every six months.  Treatment with 
antibiotics was effective.  The veteran was asymptomatic 
between the episodes of bladder and prostate infection which 
occurred every six months.  The pertinent clinical findings 
were that the prostate was enlarged and tender to palpation.  

Legal criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded medical history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered ere an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§  3.102, 4.3 (1999).

The schedule for rating disorders of the genitourinary system 
was revised, effective February 17, 1994.  See 59 Fed. Reg. 
2523 (1994).  Under the regulations in effect when the 
original rating evaluation was assigned prior to February 17, 
1994, prostate gland injuries, infections, hypertrophy, or 
post-operative residuals were rated as for chronic cystitis, 
in accordance with the resulting functional disturbance of 
the bladder.  38 C.F.R. § 4.115, Diagnostic Code 7527 (1993).  

Under 38 C.F.R. § 4.115a, Diagnostic Code 7512, a zero 
percent evaluation was warranted for mild chronic cystitis.  
A 10 percent evaluation was warranted for moderate chronic 
cystitis with pyuria and diurnal and nocturnal frequency.  A 
20 percent evaluation contemplated moderately severe cystitis 
with diurnal and nocturnal frequency with pain and tenesmus.  
A 40 percent evaluation required severe cystitis with 
urination at intervals of one hour or less; contracted 
bladder.  With incontinence requiring constant wearing of an 
appliance, a 60 percent rating is assigned for chronic 
cystitis.  38 C.F.R. § 4.115, Diagnostic Code 7512 (1993).  

Under current regulations, in effect since February 17, 1994, 
prostate gland injuries, infections, hypertrophy, and post-
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (1999).

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent rating contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates a daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates a 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding encompasses ratings ranging from 
zero to 30 percent.  A 30 percent rating contemplates urinary 
retention requiring intermittent or continuous 
catheterization.  A 10 percent rating contemplates marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A zero percent rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.

When evaluating for urinary tract infection, the regulations 
provide that for poor renal function rate as renal 
dysfunction.  For urinary tract infection with long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management, a 10 percent disability 
evaluation is warranted.  With recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, a 30 percent evaluation is warranted.  

Analysis

The veteran is appealing the original assignment of a 
disability rating for prostatitis.  
There is no indication that there are additional records 
which have not been obtained and which would be pertinent to 
the present claim.  Moreover, the veteran has been afforded 
an examination and opportunity to present evidence and 
argument in support of his claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A).  During the course of this appeal, the 
veteran has been given notice of the new regulations and his 
representative had an opportunity to submit evidence and 
argument related to the amended regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for prostatitis.  In such a case, the Court has held that 
separate or "staged" ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The claim which precipitated the veteran's current appeal for 
a greater original evaluation for prostatitis was filed prior 
to February 17, 1994, the effective date for the revised 
criteria for rating disorders of the genitourinary system.  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000.

This appeal commenced when the evaluation was zero percent.  
To the extent that the veteran claimed that he was entitled 
to a greater original evaluation, the RO agreed and granted 
an evaluation of 10 percent.  As noted above, a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991). 

The Board has considered whether an evaluation greater than 
10 percent is warranted under the "old criteria" for the 
period from September 1, 1989, to February 17, 1994, and 
under the "old criteria" and "new criteria" for the period 
since February 17, 1994.  

In regard to the old rating criteria, the service-connected 
prostatitis is rated as chronic cystitis.  The veteran is in 
receipt of a 10 percent evaluation.  To warrant a higher 
evaluation, the evidence of record would have to show 
symptoms analogous to moderately severe cystitis, with 
diurnal and nocturnal frequency with pain and tenesmus for a 
20 percent rating.  The medical evidence does not show 
symptoms more analogous to moderately severe cystitis.  While 
the veteran reports symptoms of diurnal and nocturnal 
frequency, pain and tenesmus are not shown.  Based on the 
above rating criteria and after consideration of all the 
evidence, the Board finds that a 20 percent rating is not be 
warranted under the criteria in effect prior to February 
1994.  See 38 C.F.R. § 4.115a, Code 7512 (1993).

An increased rating under the new criteria requires 
evaluation of voiding dysfunction or urinary tract infection, 
whichever is predominant.  Apparently, the RO considered the 
predominant condition as urinary tract infection.  Poor renal 
function is not shown so the veteran's condition is not rated 
as renal dysfunction.  The evidence shows that the veteran 
suffers recurrent bladder infections associated with 
recurrent prostatitis approximately twice a year, which 
respond well to antibiotic treatment.  The veteran is 
asymptomatic between the episodes.  Recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management is not reflected in the current medical 
evidence.  Thus, the Board concludes that the evidence does 
not support a 30 percent evaluation under urinary tract 
infection.  

The evidence shows, however, functional disturbance with 
symptoms of urinary frequency on a daily basis and not only 
when the veteran suffers a bladder infection.  Considering 
the medical evidence under the new criteria, the Board finds 
that the voiding dysfunction is predominant.  As noted above, 
voiding dysfunction is rated under three subcategories to 
include urine leakage, urinary frequency, and obstructed 
voiding. 

When rated based upon urine leakage, it is noted that the 
veteran reported in December 1999 that he wore heavy 
underwear which had to be changed several times a week due to 
dribbling.  Assuming that this is equivalent to wearing 
"absorbent material" as contemplated by the rating 
schedule, it would arguably meet the criteria for a 20 
percent rating.  However, it must be noted that he has not 
complained of incontinence, and there is no indication that 
he uses an appliance, as required for a rating in excess of 
20 percent based on leakage.   

When the disability is rated based upon obstructed voiding, 
the veteran does not meet or nearly approximate the criteria 
for a 30 percent rating.  The medical evidence of record does 
not show that the veteran has urinary retention such that he 
requires intermittent or continuous catheterization.  

Under the rating criteria currently in effect since February 
17, 1994, symptomatology for a 20 percent evaluation under 
urinary frequency contemplates a daytime voiding interval 
between 1 and 2 hours, or awakening to void 3 to 4 times per 
night.  In February 1994, at the VA examination, the veteran 
reported having symptoms of frequency of urination 
approximately 4 times during the daytime and nocturia of 2 
times a night.  However, at the VA examination in April 1998, 
the veteran reported voiding two to three times a night and 
at the December 1999 VA examination, he reported that 
nocturia occurred three to four times a night.  Based on the 
veteran 's reported increased nocturia to three and four 
times, a 20 percent evaluation is warranted.  See 38 C.F.R. § 
4.115a (1999).  Entitlement to a higher evaluation is not 
shown, as the evidence does not show a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  The Board concludes that a staged rating is 
warranted and that a 20 percent disability evaluation is 
appropriate under the new criteria effective from April 1, 
1998, the date of the examination.  

As detailed above, the Board finds that the new criteria for 
rating genitourinary disorders are more favorable to the 
veteran and that a staged initial rating is warranted since 
the evidence shows that the manifestations of prostatitis 
more closely approximate the criteria for a 20 percent rating 
based on urinary frequency from April 1, 1998, the date of 
the VA examination showing nocturia two to three times.  
Accordingly, the competent and probative evidence of record 
supports the assignment of a 10 percent disability evaluation 
for prostatitis from September 1, 1989, to March 31, 1998, 
and a 20 percent disability evaluation from April 1, 1998.  
While, as noted above, there also is evidence that the 
requirements for 20 percent are met on the basis of leakage, 
only one 20 percent rating may be assigned for the 
prostatitis and, by assigning it based on frequency, the 
effective date will be earlier than if the rating were 
assigned based on the evidence of wearing absorbent materials 
for leakage.  


ORDER

Evidence of a legally meritorious claim for service 
connection for compound myopic astigmatism in the right eye 
and for congenital hypoplasia of the optic nerve of the right 
eye not having been submitted, the claim is denied.

Service connection for hypercholesterolemia is denied.

Service connection for herpes progenitalis is denied.

Prior to April 1, 1998, an evaluation greater than 10 percent 
for prostatitis is denied.

From April 1, 1998, an evaluation of 20 percent for 
prostatitis is granted, subject to the law and regulations 
governing the award of monetary benefits.



		
	JANE E. SHARP
Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 1 -


